DETAILED ACTION

Remarks
This Office Action is in response to communication filed on 11/22/2022. Claims 1-12 are still presently pending in the application.
The drawing objections have been withdrawn in light of the amendment.
The specification objections have been withdrawn in light of the amendment.
The claim rejections – 35 USC § 101 have been withdrawn in light of the amendment.

Response to Arguments
Applicant's arguments filed on 11/22/2022, specifically regarding the rejection of independent claims 1 and 7-10 have been fully considered but they are not persuasive.
Applicant argues that the prior art reference does not teach or suggest “wherein if the recognition unit has become unable to recognize the division line in a case in which a first control state for executing the lane maintenance control is set, the control unit will allow preceding vehicle following control, for following a preceding vehicle of the self-vehicle, to be executed after switching the lane maintenance control to manual driving, based on a fact that a condition related to an elapsed time or a traveled distance since the division line could not be recognized has been satisfied”. Examiner respectfully disagrees.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and Examiner has considered the claims as they are currently presented. With respect to “wherein if the recognition unit has become unable to recognize the division line in a case in which a first control state for executing the lane maintenance control is set, the control unit will allow preceding vehicle following control, for following a preceding vehicle of the self-vehicle, to be executed after switching the lane maintenance control to manual driving, based on a fact that a condition related to an elapsed time or a traveled distance since the division line could not be recognized has been satisfied”, Applicant has not explicitly defined, or claimed, what constitutes “an elapsed time” or limited what data can be used to be “a traveled distance”. Matsumoto’s invention clearly discloses that “when deviation estimate XS at a moment that vehicle headway time Tf elapsed is greater than or equal to a lateral displacement limit value Xc, control unit 8 determines that there is a possibility that the hose vehicle is deviating from the center of the traveling lane … when the detection of the lane markers is not clearly executed due to unclearness of the lane markers caused by wearing or a weather factor such as snowing, the parameters indicative of yaw angle Ф, lateral displacement X, curvature β, and width L are set at zero. Therefore, deviation estimate XS is also set at zero under this condition” ([0050]). Furthermore, Matsumoto teaches that “when the determination at step S32 is negative (Fac=1), control unit 8 determines that the inter-vehicle distance control is operating, and the routine proceeds to step S35 wherein control unit 8 calculates lateral displacement limit value Xc and target inter-vehicle distance” ([0053]). Applicant has not shown through evidence the distinction other than the words are different. In view of this, Applicant’s argument is not deemed persuasive.

Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 is objected to for not ending the entire claim sentence with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2003/0120414 A1) (Matsumoto hereinafter).
Regarding claim 1, Matsumoto discloses a travel control apparatus comprising:
a recognition configured to recognize a division line of a road on which a self-vehicle is travelling (Fig. 1, CCD camera 13 and a camera controller 14); and
a control unit configured to execute lane maintenance control to perform lane maintenance of the self-vehicle based on a recognition result of the division line by the recognition unit (Fig. 1, control unit 8),
wherein if the recognition unit has become unable to recognize the division line in a case in which a first control state for executing the lane maintenance control is set, the control unit will allow preceding vehicle following control, for following a preceding vehicle of the self-vehicle, to be executed after switching the lane maintenance control to manual driving, based on a fact that a condition related to an elapsed time or a traveled distance since the division line could not be recognized has been satisfied ([0050], when the detection of the lane markers is not clearly executed due to unclearness of the lane markers caused by wearing or a weather factor such as snowing, the parameters indicative of yaw angle Ф, lateral displacement X, curvature β, and width L are set at zero; [0053], when the determination at step S32 is negative (F=1), control unit 8 determines that the inter-vehicle distance control is operating, and the routine proceeds to step S35 wherein control unit 8 calculates lateral displacement limit value and target inter-vehicle distance).
Regarding claim 2, Matsumoto discloses the apparatus according to claim 1, as stated above, wherein the first control state is a state for executing the lane maintenance control without issuance of a steering wheel gripping request (Abstract).
Regarding claim 3, Matsumoto discloses the apparatus according to claim 2, as stated above, further comprising: an obtainment unit configured to obtain map information of a periphery of the self-vehicle, wherein the first control state is a control state in which the recognition result of the division line by the recognition unit and the map information obtained by the obtainment unit have been matched ([0027] and [0152]).
Regarding claim 6, Matsumoto discloses the apparatus according to claim 2, as stated above, wherein in a case in which a driver makes a request to execute the preceding vehicle following control, the control unit will execute the preceding vehicle following control even if the condition related to one of the elapsed time and the traveled distance is not yet satisfied ([0101]).
Regarding claim 8, the elements contained in claim 8 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a vehicle rather than an apparatus and is rejected for the same reasons as applied above.
Regarding claim 9, the elements contained in claim 9 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a method rather than an apparatus and is rejected for the same reasons as applied above.
Regarding claim 10, the elements contained in claim 10 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a program rather than an apparatus and is rejected for the same reasons as applied above.
Regarding claim 11, Matsumoto discloses the apparatus according to claim 1, as stated above, wherein if the recognition unit has become unable to recognize the division line in a case in which a first control state for executing the lane maintenance control is set, the control unit will maintain the manual driving during the condition is not satisfied ([0052] - [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Zaizen et al. (US 2019/0146489 A1) (Zaizen hereinafter).
Regarding claims 4-5, Matsumoto discloses the apparatus according to claim 2, as stated above, except that “wherein in a case in which a second control state for executing the lane maintenance control with issuance of a steering wheel gripping request is set”.
Zaizen teaches such claimed subject matter (Abstract). Zaizen teaches that “a driving assist apparatus that includes: a driving mode setting calculator having driving modes, and configured to control a transition between the driving modes in accordance with a driving condition … the steering wheel” ([0007] and [0009] – [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claim invention to incorporate the steering wheel holding detector taught by Zaizen into the invention of Matsumoto to detect whether the driver holds the steering wheel or releases the steering wheel in order to control a transition between driving modes in accordance with a driving condition.
Regarding claim 7, the elements contained in claim 7 are substantially similar to elements in claims 1-2 and 4-5 and thus is rejected for the same reasons as applied above.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661